DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II, Figures 4-6 in the reply filed on 08/30/2022 is acknowledged.  The traversal is on the ground(s) that all species are related to the same technical concept and therefore there is no search burden in considering all species together.  This is not found persuasive because although the species are to related subject matter and may be classified together, the classification(s) includes thousands of documents. Each species requires different layering configurations that require their own unique search strings to narrow the results for consideration.
The requirement is still deemed proper and is therefore made FINAL. Claims 1, 2, 5, 8, 10, 12, 13, and 19 have been considered. Claims 3, 4, 6, 7, 9, 11, 14-18, and 20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8, 10, 12, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al. (US 2014/0009730).
In reference to claim 1, Shim et al. (US 2014/0009730), hereafter “Shim,” discloses an electronic device comprising:
 a first substrate, 200 in Figure 1; 
a second substrate 100 disposed opposite to the first substrate, paragraph 33; 
a first light-shielding strip, BM2 in Figure 4, (as a rectangle or oval, paragraph 65) disposed on the first substrate and extending along a first direction, paragraphs 64 and 65; and 
a second light-shielding strip BM1 disposed between the first substrate and the second substrate and extending along a second direction, the first direction being different from the second direction, paragraphs 62 and 63,
wherein a portion of the first light-shielding strip overlapping a portion of the second light-shielding strip is defined as an overlapping region, the other portion of the first light-shielding strip outside the overlapping region is defined as a first non-overlapping region, the other portion of the second light-shielding strip outside the overlapping region is defined as a second non-overlapping region, the overlapping region has a total thickness, the second light-shielding strip has a thickness in the second non-overlapping region, and the total thickness is different from the thickness, Figure 4.
In reference to claim 2, Shim discloses the total thickness is greater than the thickness, Figure 4.
In reference to claim 5, Shim discloses a plurality of color filter patterns, CF in Figure 4, disposed between the first light-shielding strip and the second substrate, paragraphs 60 and 69.
In reference to claim 8, Shim discloses a spacer layer SP disposed between the first substrate and the second substrate, paragraphs 38 and 39.
In reference to claim 10, Shim discloses the first light-shielding strip BM2 is in contact with the second light-shielding strip BM1 in the overlapping region, Figure 4.
In reference to claim 12, Shim discloses in the overlapping region, the second light-shielding strip BM1 is located between the first light-shielding strip BM2 and the first substrate 200, and the first light-shielding strip has a thickness tapered region between the overlapping region and the first non-overlapping region.
In reference to claim 13, Shim discloses a method for manufacturing an electronic device, the method comprising: 
disposing a first light-shielding strip, BM2 (as a rectangle or oval, paragraph 65) on a first substrate 200, paragraphs 64 and 65; 
providing a second substrate 100, and disposing a second light-shielding strip BM1 between the first substrate and the second substrate, paragraphs 62 and 63; and 
pairing the first substrate with the second substrate,
wherein a portion of the first light-shielding strip overlapping a portion of the second light-shielding strip is defined as an overlapping region, the other portion of the first light-shielding strip outside the overlapping region is defined as a first non-overlapping region, the other portion of the second light-shielding strip outside the overlapping region is defined as a second non-overlapping region, the overlapping region has a total thickness, the second light-shielding strip has a thickness in the second non-overlapping region, and the total thickness is different from the thickness, Figure 4.
	In reference to claim 19, Shim discloses disposing a spacer layer, SP in Figure 4, between the first substrate and the second substrate, paragraphs 38 and 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897